Title: To Thomas Jefferson from Hugh Williamson, 24 May 1797
From: Williamson, Hugh
To: Jefferson, Thomas


                    
                        Dear Sir
                        Trenton 24th May 1797
                    
                    This forenoon I was inform’d by a Letter from N York that Mr. Apthorp is dead and to be buried tomorrow. The family extremely solicitous that I should come on without delay.
                    I shall from New York write a Letter to Mr. Caffery who wrote me concerning the big Bones and after thanking him for his attention to my former Request shall refer him to such Letter as he may receive from some Officer of the Amer: Phil: Soc: By his Letter that is in the Hands of Dr. Wister you will observe that he promises Attention to any Requests I or any other Gentleman may make touching that Subject. In fact I had informed Mr. Jackson his Brother in Law, that it was for the Amer: Philos: Society that I wished to have as much information as possible on that Subject. A very trusty Man who lives at Nashville a few Miles from the Bones is now in Philada. and proposes setting out next Sunday. Mr. Wm. Blount knows him well and will hand him any Letters from any Officer of the Society. I am Dr Sir with the utmost Respect Yrs
                    
                        Hu Williamson
                    
                    
                        P:S I presume the Society will write in what manner they wish the Bones to be put up and what Quantity sent.
                    
                